Citation Nr: 1824987	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 7, 2015, and in excess of 70 percent from that date.

(The matters of entitlement to earlier effective dates for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and Dependents Educational Assistance (DEA) under Chapter 35 are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Oakland, California.  

In June 2015, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2017, a Board videoconference hearing was held before the undersigned.  A transcript of both hearings is in the record.  

In September 2017, the Board remanded the matter of entitlement to an increased rating for PTSD for additional development (and declined to reopen the matter of service connection for toxoplasmosis, reopened and granted the claim of service connection for hepatitis C and denied increased ratings for diabetes mellitus and bilateral lower extremity diabetic peripheral neuropathy).

As noted in the September 2017 Board decision, during his January 2017 Board hearing, the Veteran limited his testimony primarily to entitlement to a higher rating for PTSD and clarified that, with respect to the earlier effective date claims, he wished to represent himself and proceed pro se.  Accordingly, the matters of entitlement to an effective date prior to September 7, 2015, for the grant of TDIU and DEA under Chapter 35 remain on appeal and are addressed under separate cover, as they involve completely different laws and facts (Chapter 35 education benefits) and the Veteran's attorney has limited representation to the claim for an increased rating for PTSD.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments."  The TDIU claim is addressed under docket number 17-25 322 and the DEA claim is addressed under docket number 16-54 012.  As these earlier effective date claims are inextricably intertwined with the matter of an increased rating for PTSD, adjudication of these matters must be deferred pending resolution of the PTSD claim addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this appeal must be remanded to comply with the September 2017 Board remand which requested clarification as to the symptoms attributable to the Veteran's PTSD and the severity of such symptoms during the appeal period (since his August 27, 2010 claim for service connection for PTSD).  Although the Veteran underwent VA PTSD examination in January 2018, the opinion provided is unresponsive to the question posed in the Board remand.  Specifically, rather than providing a discussion of the nature and severity of the Veteran's PTSD during the appeal period (since his August 2010 claim for service connection), the examiner merely stated that "[w]hile past functioning may have been relevant at the time of those evaluations, current functioning at the time of this evaluation 01.26.18 is adequate and the veteran denied any major problems since receiving treatment through the VA.  Veteran's current functioning is adaptive and no major impairments were noticed at the time of this interview."  As there has not been substantial compliance with the Board's remand instructions, corrective action is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After the development requested in paragraph 1 is complete, the AOJ should refer the Veteran's claims-file to a VA examiner for a medical advisory opinion as to the nature and severity of his service-connected PTSD during the appeal period (since his August 2010 claim for service connection).  In particular, the examiner should address all functional limitations due to the Veteran's psychiatric disability since his August 2010 claim for service connection, noting any changes in the level of disability.  

In providing the requested opinion, the examiner should consider and address as necessary the following:  

* VA treatment records which show that, in March 2011, the Veteran fell and sustained head trauma.
* An April 2012 neuropsychiatric consultation report which notes the Veteran and his wife reported no "significant change in cognition or personality following the accident;" however, he was now seeking consult for declining thought processes and memory difficulties - "frequently misplaces items and forgets the details of a conversation or recalls incorrect information" and "becomes easily 'sidetracked.'"  
* The Veteran's wife reported the Veteran had odd beliefs or suspiciousness: "believes 'someone is living in the attic' because he frequently 'hears footsteps,'" he "believes someone is stealing his tools when he is unable to locate" them.  
* Neuropsychological testing showed ability to effectively learn verbal information fell within the "severely impaired range compared to his age peer group."  
* Regarding the cause of the Veteran's complaints, the examiner noted that the Veteran has "chronic medical conditions (i.e., Hepatitis C, diabetes, hypertension, etc.) which may account for his cognitive impairments," his "chronic PTSD may confound his ability to concentrate and perform optimally," and his "[d]isturbed sleep patterns and reported chronic pain may also exacerbate his cognitive difficulties."
* On repeat consultation in August 2014, the examiner noted memory decline and "[m]ore difficulty on attentional tasks with a motor component" and "progressive decline of executive cognitive processes." 
* Records from the Social Security Administration which includes a July 2013 statement from the Veteran's VA treating psychiatrist indicating that the Veteran was incapable of even "low stress" work tolerance and that his symptoms and limitations had been present for "at least 5 years."
* A June 2015 statement from his VA treating physician stating that the Veteran was "unemployable" due to the chronicity and severity of his symptoms.
* A September 2015 VA PTSD examination report which shows review of the Veteran's claims file and notes "surgery to drain out blood from right side of his skull," but notes that there was no TBI (traumatic brain injury), does not discuss the March 2012 head trauma (or the April 2012 and August 2014 neuropsychiatric consultations) and notes no impairment of memory, understanding complex commands, thinking, thought processes or communication.
* January 2018 VA PTSD examination report

The examiner should separate manifestations of any neuropsychiatric disability unrelated to the service-connected PTSD to the extent possible.  If the Veteran fails to report for a VA examination, a medical opinion which addresses these questions should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

